DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered. 

Response to Amendment
Amendment filed on 04/25/2022 has been entered. Claims 10-16, 19 and 28 have been cancelled. Claims 1-9, 17, 18, and 20-27 are pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a semiconductor die containing the second electronic component”, “wherein the second electronic component is in the silicon substrate”, and “where the second electronic component is in the glass substrate” in claims 25, 26 and 27, respectively, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “a semiconductor die containing the second electronic component”, “wherein the second electronic component is in the silicon substrate”, and “where the second electronic component is in the glass substrate” in claims 25, 26 and 27, respectively, do not support by the specification, please see below para [0031].

[0031] In some examples, base component 15 can comprise or be referred to as a semiconductor die, a semiconductor chip, or a semiconductor package. In some examples, base component 15 can comprise at active electrical circuitry, such as a digital signal processor (DSP), a microprocessor, a network processor, a power management processor, an audio processor, a radio-frequency (RF) circuit, a wireless baseband system-on-chip (SoC) processor, a sensor, an optical or light sensor, a transmitter, a wireless, optical, or light transmitter, or an application specific integrated circuit (ASIC). In some examples, base component 15 can comprise a silicon substrate or a glass substrate. In some examples, base component 15 can be part of substrate 11 or can comprise a structural base, substrate, or support of substrate 11. In some examples, base component 15 can be devoid of active circuitry. In some examples, base component 15 can be optionally omitted. In some examples, base component 15 can have a thickness in the range from approximately 30 um to approximately 700 um.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, 17, 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroehnert et al (US Pub 2008/0157330).
Regarding claim 1, Kroehnert (fig. 17) teaches a semiconductor device, comprising:
a substrate (substrate 10, [0036]) comprising a conductive structure (redistribution layer 44, [0043]);
a first electronic component (lower chip 1, [0035]) over a top side of the substrate and electrically coupled with the conductive structure; 
a lid structure (“substrate 10 and cover 19”, [0046]) over the substrate and over the electronic component; 
a vertical interconnect (metallized plated-through hole 74, [0106]) in the lid structure extending to a top surface of the lid structure and electrically coupled with the conductive structure; and 
a base component (protective layer 54, external contact 48 and solder ball 50, [0106] and [0109]) contacting the substrate, wherein the substrate is between the base component and the electronic component;
wherein the base component comprises a second electronic component (external contact 48) different than the first electronic component, and wherein the second electronic component of the base component comprises active electrical circuitry.

    PNG
    media_image1.png
    628
    812
    media_image1.png
    Greyscale

Regarding claim 2, Kroehnert teaches the semiconductor device of claim 1, further comprising a seal (joining area/adhesive layer 26, [0038] and [0057]) between the top side of the substrate and a bottom side of the lid structure.
Regarding claim 3, Kroehnert teaches the semiconductor device of claim 1, wherein the lid structure (10/19) comprises a cavity and the first electronic component is in the cavity, and the second electronic component (48) in entirely external to the cavity (fig. 17).
Regarding claim 8, Kroehnert teaches the semiconductor device of claim 1, further comprising an external interconnect (interconnection 53, [0119]) on a top side of the lid structure and electrically coupled with the vertical interconnect.
Regarding claim 9, Kroehnert teaches the semiconductor device of claim 1, wherein the lid structure comprises glass (glass-fiber-reinforced epoxy resin, [0038] and [0068]).
Regarding claim 17, Kroehnert (fig. 17) teaches a method to manufacture a semiconductor device, comprising: 
providing a base component (protective layer 54, external contact 48 and solder ball 50, [0106] and [0109]) and a substrate (substrate 10, [0036]) comprising a conductive structure (redistribution layer 44, [0043]), wherein the substrate contacts the base component; 
providing a first electronic component (lower chip 1, [0116]) over a top side of the substrate, wherein the first electronic component is electrically coupled with the conductive structure; and 
providing a lid structure (“substrate 10 and cover 19”, [0046]) and a seal (adhesive layer 26, [0057]) over the top side of the substrate and over the electronic component; wherein the substrate is between the base component and the first electronic component; 
wherein the base component comprises a second electronic component (external contact 48) different than the first electronic component, and 
wherein the second electronic component of the base component comprises active electrical circuitry.
Regarding claim 18, Kroehnert teaches the method of claim 17, wherein the lid structure comprises a vertical interconnect (metallized plated-through hole 74, [0106]), and further comprising electrically coupling the vertical interconnect with the conductive structure.
Regarding claim 20, Kroehnert teaches the method of claim 17, further comprising attaching an external connector (interconnection 53, [0119]) to a vertical interconnect (metallized plated- through hole 74, [0106]) in the lid structure coupled with the substrate.
Regarding claim 22, Kroehnert teaches the semiconductor device of claim 1, wherein the lid structure comprises a polymer (epoxy resin, [(0038)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kroehnert in view of Felton et al (US Pub 2005/0262929).
Regarding claim 4, Kroehnert (fig. 17) teaches wherein the lid structure (10 19) comprises a lid cover (cover 19, [0046]) and a sidewall (sidewall of substrate 10, [0046]) between the lid cover and the substrate, the vertical interconnect (74) is coupled with an external connector (redistribution layer 44, [0043]) on a top side of lid cover, but does not teach wherein the majority of the top side of the lid cover is uncovered by metal.
Felton (fig. 3) teaches the lid structure (cap 12 and dielectric layer 38, [0055]) comprises a lid cover (dielectric layer 38), wherein the majority of the top side of the lid cover (38) is uncovered by metal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lid structure (10 19) of Kroehnert with lid structure (12 38) of Felton in order to overcome parasitic capacitance issues as taught by Felton, [0056].
Regarding claim 5, Kroehnert teaches the semiconductor device of claim 4, further comprising a seal (joining area/adhesive layer 26, [0038] and [0057]) between the lid cover (19) and the sidewall (10).
Regarding claim 6, Kroehnert teaches the semiconductor device of claim 4, wherein the vertical interconnect (74) comprises a lid vertical interconnect in the lid cover (19) and a sidewall vertical interconnect in the sidewall (10), and the sidewall vertical interconnect is electrically coupled with the lid vertical interconnect and the conductive structure (fig. 17).
Regarding claim 7, Kroehnert does not teach a lid connector.
 Felton (fig. 3) teaches a lid connector (internal contact 44, [0031]) electrically connected with the vertical interconnect (conductive path 18, [0031]) and the conductive structure (“circuitry” on substrate or die 14, [0026], [0039] and [0031]); and a seal (polymer 32 and seal glass 52, [0030] and [0051]) between the top side of the substrate and a bottom side of the lid structure, wherein the lid connector is coupled with the vertical interconnect (18) through an opening (spacing between seal 32 and 52) of the seal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lid structure (10 19) of Kroehnert with lid connector 44 of Felton so that “Electrical signals thus may be transmitted between the working portion 30 and the some external device via the conductive paths 18” as taught by Felton, [0031].

Claims 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kroehnert in view of Dresser (US Pat 2019/0259676).

Regarding claims 21, 23 and 24, Kroehnert teaches the polymer lid structure (epoxy resin), but does not teach wherein the lid structure comprises a ceramic, translucent and transparent.
Dresser (fig. 8) teaches wherein the lid structure (lid 70, [0045]) comprises a ceramic, translucent and transparent (“lid is glass. Other versions of this lid could be, but are not limited to polymers, ceramics”, [0029]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed lid structure 10/19 of Kroehnert with lid 70 of Dresser because such material substitution is equivalently known for the same purpose. i.e. being used for lid/cap/cover structure, MPEP 2144.06 (II).
Regarding claim 25, Kroehnert teaches the base component (48 50 54, [0106] and [0109]) comprises the second electronic component (external contact 48), but does not teach wherein the base component comprises a semiconductor die.
Dresser (fig. 8) teaches a base component (MIMIC substrate 72, [0045]) contacting the substrate (substrate 78, [0045]), wherein the base component (72) comprises a semiconductor die (“Monolithic Microwave Integrated Circuit”, [0031)) containing the second electronic component (TSV 80, [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the base component 48 50 54 of Kroehnert with MIMIC substrate 72 of Dresser in order to obtain low-cost chip scale SMT packaging as taught by Dresser, [0030].
Regarding claim 26, Kroehnert teaches the base component (48 50 54) comprises the second electronic component (external contact 48), but does not teach wherein the base component comprises a silicon substrate, wherein the second electronic component in in the silicon substrate.
Dresser (fig. 8) teaches a base component (MIMIC substrate 72, [0045]) contacting the substrate (substrate 78, [0045]), wherein the base component (72) comprises a silicon substrate (“substrate, e.g., a silicon wafer or die”, Monolithic Microwave Integrated Circuit”, [0031] and [0049]), wherein the second electronic component (TSV 80, [0045]) in in the silicon substrate
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed base component 48 50 54 of Kroehnert with silicon substrate 72 of Dresser in order to obtain low-cost chip scale SMT packaging as taught by Dresser, [0030].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kroehnert in view of Chien et al (US Pat 2015/0375994).
Kroehnert teaches the base component (48 50 54) comprises the second electronic component (external contact 48), but does not teach wherein the base component comprises a glass substrate, and wherein the second electronic component is in the glass substrate.
Chien (fig. 1) teaches wherein the base component (first substrate 11, [0032]) comprises a glass substrate (glass substrate, [0032 ]), and wherein the second electronic component (“…digital circuits may be used in the first substrate 11”, [0021]) is in the glass substrate .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed base component 48 50 54 of Kroehnert with glass substrate of Chien because such material substitution is equivalently known for the same purpose. Le. being used for substrate, MPEP 2144.06 (II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892